1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     MARC ANTHONY GONZALEZ
6
7                               IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     )    Case No. 2:18-cr-195-MCE
10                                                 )
                              Plaintiff,           )    STIPULATION AND ORDER TO CONTINUE
11                                                 )    STATUS CONFERENCE
            v.                                     )
12                                                 )
     MARC ANTHONY GONZALEZ,                        )    Date: February 21, 2019
13                                                 )    Time: 10:00 a.m.
                              Defendant.           )    Judge: Hon. Morrison C. England
14                                                 )
15
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney, through James Conolly, Assistant United States Attorney, attorney for Plaintiff, and
17
     Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
18
     attorneys for Marc Anthony Gonzalez, that the status conference scheduled for February 21,
19
     2019, at 10:00 a.m., be vacated and the matter continued to March 14, 2019, at 10:00 a.m. for
20
     status conference.
21
             Defense counsel requires additional time to review additional discovery, conduct further
22
     investigation regarding potential mitigation, to engage in legal research, and to consult with the
23
     client regarding a possible resolution of this matter. Additionally, defense counsel is currently in
24   trial before Your Honor in Case No. 2:16-cr-217 MCE.
25           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26   excluded from February 19, 2019, through and including March 14, 2019; pursuant to 18 U.S.C.
27   §3161 (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
28   based upon continuity of counsel and defense preparation.

      Stipulation and Order                            -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3
     DATED: February 19, 2019
4                                                  Respectfully submitted,
5
                                                   HEATHER E. WILLIAMS
6                                                  Federal Defender

7                                                  /s/ Douglas J. Beevers
                                                   DOUGLAS J. BEEVERS
8                                                  Assistant Federal Defender
                                                   Attorney for MARC ANTHONY GONZALEZ
9
10
     DATED: February 19, 2019                      MCGREGOR W. SCOTT
11                                                 United States Attorney

12                                                 /s/ James Conolly
                                                   JAMES CONOLLY
13                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order                          -2-
1                                                 ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. It specifically
4    finds the failure to grant a continuance in this case would deny counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds the ends of justice are served by granting the requested continuance and outweigh the best
7    interests of the public and defendants in a speedy trial.
8            Time from the date the parties stipulated, February 19, 2019, up to and including March
9    14, 2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the February 21, 2019 status conference shall be continued until March 14, 2019, at
13   10:00 a.m.
14           IT IS SO ORDERED.
15   Dated: February 20, 2019
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order                            -3-
